Citation Nr: 0724414	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a right 
inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from August 1950 to 
March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In September 2005, the veteran testified during a hearing 
before RO personnel.  In October 2006, a Deputy Vice-Chairman 
of the Board granted the veteran's motion to advance the 
appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2006).  

In April 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  At 
that hearing, the veteran submitted a statement in support of 
his claim as well as additional medical evidence in the form 
of VA clinical records.  The veteran waived initial RO 
consideration of this evidence.  The Board accepts the 
additional evidence into the record on appeal.  See 38 C.F.R. 
§ 20.800 (2006).  


FINDINGS OF FACT

1.  In January 1992, the veteran underwent a right inguinal 
hernia repair at the VA Medical Center (VAMC) in Leavenworth, 
Kansas.  

2.  In May 1994 and again in August 1994, the veteran 
underwent excision and drainage of a right groin stitch 
abscess at the Leavenworth VAMC.  A culture of the 
drainage associated with both abscesses revealed a 
bacterial infection identified as methicillin-sensitive 
(resistant) Staphylococcus aureus (MRSA).  

3.  An additional stitch abscess excision procedure was 
performed in August 2003 at the Leavenworth VAMC.  A 
culture of the drainage associated with the abscess 
again revealed MRSA.  

4.  A bacterial infection (MRSA) incurred as a result 
of the veteran's right inguinal hernia repair surgery 
was an event reasonably foreseeable.  

5.  The competent medical evidence does not reflect any 
qualifying additional disability as a result of medical or 
surgical treatment at the Leavenworth VAMC in January 1992, 
May 1994, August 1994, or August 2003, that is the result of 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA health care providers who provided 
the veteran's treatment.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for residuals of a right inguinal hernia repair have not 
been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.361, 17.32 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claim on appeal has been accomplished.  

In this respect, through a September 2003 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the September 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As reflected above, the first three of the content-
of-notice requirements have been met in this case.  With 
respect to the fourth requirement, during the course of his 
appeal the veteran submitted evidence in his possession in 
support of his claim.  Thus, while the veteran has not 
specifically been notified or requested to provide any 
evidence in his possession that pertains to his claim, by his 
own actions he has demonstrated knowledge of the need to 
submit evidence that would assist in substantiating his 
claim.  

Otherwise, while the complete notice required by the VCAA was 
not provided prior to the RO adjudicating the veteran's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Consequently, the Board does not find that any 
late notice in this case under the VCAA requires remand to 
the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Furthermore, while the veteran has not been informed 
of the provisions regarding the assignment of effective dates 
and disability rating elements, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), those issues are 
not currently before the Board.  Consequently, a remand for 
additional notification on this question is not necessary.  
As such, the Board finds that any deficiency in providing the 
required VCAA notice has not affected the essential fairness 
of the adjudication of the veteran's claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claim on appeal.  Relevant VA treatment records are 
associated with the claims file, and the veteran was provided 
a VA examination in April 2004 with regard to his claim.  The 
veteran has been notified that the medical records associated 
with his award for Social Security Administration (SSA) 
benefits have been destroyed and are no longer available.  
Otherwise, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, 
existing records pertinent to the claim that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II.  Analysis

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was received by the RO in September 2003.  

With respect to claims filed on or after October 1, 1997 (see 
VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The Board notes that during the course of the veteran's 
appeal, regulations to implement the current version of 38 
U.S.C.A. § 1151 were promulgated in August 2004.  See 38 
C.F.R. § 3.361 (2006).  The effective date of the change was 
September 2, 2004.  (See 38 C.F.R. § 3.358 (2006) pertaining 
to claims for compensation for disability or death from 
hospitalization, or medical/surgical treatment filed prior to 
October 1, 1997).  When the veteran filed his claim in 
September 2003, the regulations governing those claims for 
compensation under 38 U.S.C.A. § 1151 were found only at 
38 C.F.R. § 3.358.  A review of 38 C.F.R. § 3.361 reflects 
that in pertinent part, the regulation is a restatement of 
the criteria of 38 U.S.C.A. § 1151.  In this case, the RO has 
provided the veteran notice of the pre-amended version of 
38 C.F.R. § 3.358 and the amended version of the regulation 
codified at 38 C.F.R. § 3.361.  

With respect to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c); and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent).  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § § 17.32.  38 C.F.R. § 3.361(d)(2).  

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient-care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.  

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate, the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives, and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  
Finally, under 38 C.F.R. § 17.32(d), the consent form will be 
witnessed, will be filed in the patient's medical records, 
and will be valid for a period of 30 calendar days.  

The medical evidence in this case reflects that in January 
1992, the veteran underwent a right inguinal hernia repair 
using "O Tycron" sutures.  Postoperative examination 
conducted in February 1992 revealed no post-surgical 
complications.  In March 1992, the veteran underwent a left 
inguinal hernia repair.  

In May 1994, the veteran underwent excision and 
drainage of a right groin stitch abscess.  A culture of 
the drainage associated with the abscess revealed 
methicillin-sensitive (resistant) Staphylococcus 
aureus.  In a July 1994 treatment note a physician 
noted the following: 

Discussed with [the veteran] regarding his right 
inguinal hernia repair complicated with stitch 
abscess.  [The veteran] stated that he is not 
happy with his right inguinal hernia surgery 
because it was not managed properly.  Explained 
to him that stitch abscess (infection) is a known 
risk of surgery and proper preventive measures 
were taken in surgery to prevent it . . . . . .

In August 1994, the veteran underwent a second excision and 
drainage of a right groin stitch abscess.  A culture of the 
drainage associated with the abscess revealed methicillin-
sensitive Staphylococcus aureus.  A subsequent stitch abscess 
excision procedure was performed in August 2003.  An "O 
Ethibond" suture was identified as the apparent cause of the 
stitch abscess.  A culture of the drainage associated with 
the abscess again revealed methicillin-sensitive 
Staphylococcus aureus.  

In April 2004, a VA physician was noted as having reviewed 
the veteran's claims file and operation notes.  The physician 
opined that there had been no improper VA treatment related 
to the surgical procedure of the right inguinal hernia.  The 
physician commented that the suture material used during the 
veteran's surgery in January 1992 was standard at that time.  
The Board also notes that none of the other medical evidence 
of record reflects that there was carelessness, negligence, 
lack of proper skill, or error in judgment or similar 
existence of fault by VA in furnishing the veteran's care at 
the Leavenworth VAMC regarding the right inguinal hernia 
repair surgery in January 1992, or subsequent follow-up 
procedures for recurrent stitch abscesses in May 1994, August 
1994, or August 2003.  Furthermore, neither the veteran nor 
his representative has otherwise alluded to or identified 
competent medical evidence that supports the veteran's claim 
or otherwise contradicts the medical opinion evidence of 
record.  

The Board also notes that 38 U.S.C.A. § 1151 provides in 
pertinent part that compensation shall be awarded for a 
qualifying additional disability due to medical or surgical 
treatment.  In this case, notwithstanding the veteran's 
contentions, the medical evidence fails to reveal any 
additional disability resulting from the veteran's right 
inguinal hernia repair.  

The Board is aware of the veteran's contentions that as a 
result of negligence on the part of VA in handling his care, 
he suffered additional pain and suffering.  In this regard, 
the veteran has alleged that improper VA treatment resulted 
in a recurring bacterial infection for which he was treated 
with the wrong antibiotic.  As a result of the prolonged 
infection, the veteran asserts that he suffered additional 
residual disabilities involving his eyes and his back.  

Here a review of the record reflects an April 2004 VA eye 
examination.  The examiner's assessment was hyperopia as well 
as presbyopia.  Neither of these disorders has been 
identified or associated with the veteran's right inguinal 
hernia repair surgery or subsequent treatment for any stitch 
abscess.  Likewise, in a September 2005 private medical 
report, a physician opined that the veteran's lumbar 
arthritic problems were not related to any bacterial 
infection the veteran had as a result of his right inguinal 
hernia repair surgery.  Furthermore, no competent medical 
opinion has related any of the veteran's other arthritic 
problems or diagnosed disabilities to the right inguinal 
hernia repair surgery or subsequent bacterial infection.  In 
this case, the medical evidence fails to reflect that the 
veteran has any additional disability due to the medical or 
surgical treatment he was afforded at the Leavenworth VAMC in 
January 1992, May 1994, August 1994, and/or August 2003.  
Even with the problems he experienced due to stitch 
abscesses, there is no indication that there was any 
negligence or lack of proper care on VA's part, or that the 
infection was an event not reasonably foreseeable.  

While the Board does not doubt the sincerity of the veteran's 
beliefs regarding his claim, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As such, the veteran's assertions, 
alone, while considered by the Board, cannot provide a basis 
for a grant of compensation under the provisions of 
38 U.S.C.A. § 1151.  

Thus, under these circumstances, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence weighs against the claim, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

Entitlement to compensation under the provisions 38 U.S.C.A. 
§ 1151 for residuals of a right inguinal hernia repair is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


